       Case 2:20-cv-07924-PLA Document 11 Filed 10/27/20 Page 1 of 1 Page ID #:31




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES-GENERAL

Case No. CV 20-7924-PLA                                                                Date October 27, 2020

Title: Orlando Garcia v. Maria Trinidad Mariscal, et al.


                                                                                    G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE              PAUL L. ABRAMS
                                                                                    : MAGISTRATE JUDGE


      Christianna Howard                                   N/A                                           N/A
       Deputy Clerk                                Court Reporter / Recorder                          Tape No.

ATTORNEYS PRESENT FOR PLAINTIFFS:                              ATTORNEYS PRESENT FOR DEFENDANTS:
                NONE                                                           NONE


PROCEEDINGS:              (IN CHAMBERS)

Plaintiff(s) is ordered to show cause in writing no later than November 3, 2020, why this action should not be
dismissed for lack of prosecution.

The Court will consider the filing of an Answer by defendants or plaintiff’s request for entry of default on or
before the above date as an appropriate response to this OSC.

In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, no oral argument of
this matter will be heard unless ordered by the Court. The Order will stand submitted upon the filing of the
response to the Order to Show Cause. Failure to respond to the Court’s Order may result in the dismissal of the
action.

IT IS SO ORDERED.




cc:    Counsel of Record


                                                                                 Initials of Deputy Clerk   ch


CV-90 (10/98)                                  CIVIL MINUTES -        GENERAL
